department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil cc tege eoeg et2 cor-139873-01 date dear this responds to your letter dated date concerning the proper tax treatment of the personal_use of frequent flyer miles earned on employer-paid business travel you provided suggestions involving the valuation of the ticket and the issuance of 1099s by the airline to the taxpayer our previous letter dated date provided the underlying assumptions concerning the taxability of frequent flyer miles earned on employer-paid business travel for personal_use the value of frequent flyer benefits is more problematic than using the actual published fare as you suggested frequent flyer benefits are constrained by numerous restrictions among which are expiration seat availability destination restrictions travel period blackouts and requirements that a minimum number of credits be accumulated before any benefit can be obtained the income_tax regulations generally provide that an employee must include in gross_income the fair_market_value of an employer- provided fringe benefit sec_1_61-21 of the regulations in the airline industry frequent flyer programs do not differentiate between business travel and personal travel in the determination for frequent flyer mileage telephone credit card hotel and rental car use can also lead to awarding frequent flyer mileage sec_6041 of the internal_revenue_code provides for the issuance of information returns when a business makes a payment to another person for compensation or remuneration this perhaps could authorize the issuance of 1099s but the section only provides for the issuance of 1099s in excess of dollar_figure many frequent flyer trips would fall below that threshold the airline industry in the past has argued against the application of this section to the frequent flyer program claiming that the frequent flyer award was not a payment instead the industry contended that the frequent flyer award is in the nature of a discount and beyond the scope of sec_6041 cor-139873-01 in instances when a taxpayer does not receive a or other documentation the united_states tax system relies on voluntary compliance income should be reported when the taxpayer goes on a personal trip using the frequent flyer mileage from employer-paid business travel we want to reassure you that we are not refusing to publish guidance on this issue rather senior officials from the irs and the treasury’s office of tax policy considered over proposals for guidance from tax practitioners taxpayers and industry groups and decided to publish guidance on issues that were more responsive to taxpayers at this time the guidance plan should not be considered as an exclusive list of guidance that may ultimately result in publication we hope this information is useful to you we appreciate your interest in this matter the attorney assigned to this matter is stephen suetterlein employee id he can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
